Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 1 of 17 Page ID #:1



  1   JAE K. PARK (Bar No. 234474)
      jae.park@dentons.com
  2   DENTONS US LLP
      601 S Figueroa St
  3   Suite 2500
      Los Angeles, CA 90017
  4   Tel: (213) 623-9300
      Fax: (213) 623-9924
  5
      WILLIAM T. O’BRIEN (pro hac vice to be filed)
  6   william.obrien@dentons.com
      JOHN W. LOMAS, JR. (pro hac vice to be filed)
  7   john.lomas@dentons.com
      1900 K Street, N.W.
  8   Washington, D.C. 20006
      Telephone: (202) 496-7500
  9   Facsimile: (202) 496-7756
 10
      Attorneys for Plaintiff Pavel Fuks
 11
 12                         UNITED STATES DISTRICT COURT
 13                       CENTRAL DISTRICT OF CALIFORNIA
 14                                    SOUTHERN DIVISION
 15
      Pavel Fuks,
 16                                                   COMPLAINT:
                          Plaintiff,
 17                                                   1. PROMISSORY FRAUD
      vs.                                             2. INTENTIONAL
 18                                                      MISREPRESENTATION
      Yuri Vanetik,                                   3. BREACH OF CONTRACT
 19                                                   4. CONVERSION
                                                      5. UNJUST ENRICHMENT
 20                       Defendant.                  6. VIOLATION OF CALIFORNIA
                                                         BUSINESS & PROFESSIONAL
 21                                                      CODE
 22                                                   JURY TRIAL DEMANDED
 23
 24
 25                                      INTRODUCTION
 26         1.      This is an action for fraud, intentional misrepresentation, breach of
 27 contract, and unjust enrichment. Defendant Yuri Vanetik defrauded Plaintiff Pavel
 28 Fuks out of $200,000 by promising that he could obtain for Fuks a VIP package for

                                                                                    COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 2 of 17 Page ID #:2



  1 the 2017 US presidential inauguration that included prime seating, tickets to

  2 exclusive inaugural balls, and access to other special events. But there was no VIP
  3 package, no prime seating, no tickets to exclusive balls, and no access to special
  4 events. It was all a scam. When Fuks requested a refund, Vanetik blamed a
  5 purported intermediary—“Meadowood PR”—with whom Vanetik claimed he had
  6 contracted to provide the VIP inauguration package. But Vanetik refused to
  7 produce a copy of the contract or contact information for Meadowood. It turns out
  8 Meadowood PR is just part of Vanetik’s scam. There is no actual Meadowood PR.
  9 It’s just a fake front Vanetik uses for his own means, including for suspect filings
 10 with the U.S. Department of Justice under the Foreign Agents Registration Act.
 11        2.     This isn’t the first time that Vanetik has engaged in fraud. A California
 12 Court of Appeals recently found that “substantial evidence” supported a jury’s
 13 verdict that Vanetik had defrauded a friend out of $750,000. In that case, the trial
 14 judge described Vanetik and his father as “artful puppeteers who masterminded the
 15 scam that relieved the plaintiff of $750,000,” and further found that the “money was
 16 used to personally enrich [Vanetik and his father] and enable them to travel the
 17 world trolling for more big fish.”
 18        3.     Unfortunately for Fuks, he got caught on Vanetik’s line. Fuks gave
 19 Vanetik every opportunity to return the money, but Vanetik refused, and instead
 20 warned Fuks that Vanetik’s friends and colleagues in Washington, DC would send
 21 authorities after him. Not long after, Fuks had his visa revoked and a five-year
 22 travel ban instituted against him.
 23                                       PARTIES
 24        Plaintiff
 25        4.     Plaintiff Pavel Fuks is a Ukrainian businessman, investor, and
 26 philanthropist focusing on real estate, economic development, and Ukraine’s energy
 27 security.
 28

                                               2                                   COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 3 of 17 Page ID #:3



  1         5.    Fuks serves as a founding member of the Supervisory Board of the
  2 Babi Yar Holocaust Memorial Center, a nonprofit educational institution that
  3 documents and commemorates the Holocaust, in particular the Babi Yar mass
  4 shootings of September 1941. Among Fuks’ fellow Supervisory Board members are
  5 human rights activist Natan Sharansky, former United States Senator Joseph
  6 Lieberman, former President of Poland Alexander Kwasniewski, former Director-
  7 General of UNESCO Irina Bokova, former Minister of Foreign Affairs of Germany
  8 Joschka Fischer, the chief rabbi of Kiev and Ukraine Yakov Dov Bleich, world
  9 heavyweight champion Volodymyr Klitschko, and musician and civic activist
 10 Svyatoslav Vakarchuk.
 11         6.    Fuks is active in philanthropic and social welfare endeavors in Ukraine.
 12 He supported the restoration of the historic Kharkiv Regional Philharmonic and is a
 13 Member of the Board of Trustees of the City Without Barriers Foundation, a
 14 nonprofit organization committed to creating a comfortable environment for people
 15 with physical and mental disabilities.
 16         7.    In 2014, he was named an Honorary Citizen of Kharkiv, Ukraine’s
 17 second largest city and Fuks’s home town, by the Kharkiv City Council.
 18         Defendant
 19         8.    Defendant Yuri Vanetik is a resident of Orange County, California.
 20         9.    In a registration statement that Vanetik filed with the United States
 21 Department of Justice pursuant to the Foreign Agents Registration Act, Vanetik
 22 stated that he is a Management Consultant and Private Investor.
 23         10.   Vanetik has been referred to as a “master of selfies” as he regularly
 24 posts pictures of himself with politicians on social media in an attempt to have
 25 others believe he has political influence.
 26                            JURISDICTION AND VENUE
 27         11.   This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(2)
 28 as Plaintiff Fuks is a citizen of a foreign state and Defendant Vanetik is a citizen of

                                                 3                                 COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 4 of 17 Page ID #:4



  1 California, and the amount in controversy exceeds $75,000.

  2          12.   This Court has personal jurisdiction over Defendant as he is a citizen
  3 and resident of California.
  4          13.   Venue is proper in this District under 28 U.S.C. § 1391(b)(1) as
  5 Defendant is a resident of this District. Venue is also proper in this District under
  6 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving
  7 rise to the claim occurred in this District. For example, as part of Vanetik’s
  8 fraudulent scheme, he requested that Fuks wire funds to a bank account for a
  9 purported company in Los Angeles.
 10                                    BACKGROUND
 11          14.   Fuks met Vanetik in the spring of 2016. Vanetik was seeking to be
 12 retained by the city of Kharkiv to promote its interests in the United States, and
 13 claimed to be well connected politically in the United States.
 14          15.   In the fall of 2016, Vanetik claimed to Fuks that he could secure for
 15 Fuks VIP treatment at the U.S. presidential inauguration in 2017.
 16          16.   In a November 16, 2016 message to Mr. Fuks, Vanetik asserted:
 17 “There are guests that get tickets and guests that get VIP treatment. Regular
 18 attendance is a joke.”
 19          17.   The next day, Vanetik messaged Fuks and said “Time to get tickets is
 20 next 5 days. Then, they go up. Next year they will be at least 3 times the price - at
 21 best.”
 22          18.   Fuks asked Vanetik how much the tickets would cost.
 23          19.   Vanetik responded on November 18, 2016, and said “Best VIP 100k
 24 per person. 3 days includes top briefings tickets to inaugural ball, etc. photo opps
 25 most likely. There are levels below that as well.” Vanetik further noted that “Hotels
 26 should be booked now and payments handled as soon as possible.”
 27          20.   Fuks said that he would take two tickets and asked what documents
 28 would be needed.

                                                4                                    COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 5 of 17 Page ID #:5



  1         21.   On November 18, 2016, Vanetik responded to Fuks: “Passports email
  2 to me. Will send you wire information later today.”
  3         22.   A few hours later, Vanetik initially instructed Fuks to wire payment to
  4 a Citibank account for the “Hamilton Law Offices Client Trust Account.” The
  5 address Vanetik gave for the account beneficiary is 5757 W Century Blvd. Suite
  6 700, Los Angeles, CA 90045.
  7         23.   Vanetik also instructed Fuks to note that the wire was for “legal
  8 services.”
  9         24.   But Vanetik then sent a copy of a purported contract and invoice from
 10 Odyssey Management LLC, and asked Fuks to pay in accordance with that invoice
 11 instead.
 12         25.   Relying on Vanetik’s promises to deliver on the VIP inauguration
 13 packages, Fuks wired US$200,000 to Odyssey Management LLC in California as
 14 instructed by Vanetik.
 15         26.   Unbeknownst to Fuks at the time, Odyssey Management LLC appears
 16 to be a fake company. The invoice from Odyssey Management LLC states Odyssey
 17 Management LLC’s address is 1401 Dove Street, 260, Newport Beach, CA. There
 18 is no such entity registered in California, and appears to be no record of an Odyssey
 19 Management LLC at that address.
 20         27.   On November 24, 2016, Fuks asked Vanetik when he would send the
 21 program of events for the package he had purchased.
 22         28.   Vanetik responded within minutes and stated “Should have some type
 23 of schedule next week. We are all waiting for details.” Vanetik also indicated that
 24 he would be at the inauguration on January 20th.
 25         29.   Fuks thanked Vanetik and Vanetik responded: “My pleasure, Pavel.”
 26         30.   A few days later, on November 29, 2016, Vanetik messaged Fuks and
 27 said: “Hi Pavel. Everything is done. I now have what seems to be the final layout.
 28 There are a few ‘nuances’ to go over. Let’s chat a little later.”

                                                5                                 COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 6 of 17 Page ID #:6



  1        31.    On November 30, 2016, Vanetik sent Fuks the following details
  2 regarding the package Fuks had purchased:
  3        Cabinet Dinner – 2 tickets
  4        Victory Reception – 4 tickets
  5        Inaugural Concert and Fireworks – 4 tickets
  6        Parade – 4 VIP Tickets
  7        Inaugural Ball Premier Access – 2 tickets
  8        Presidential Swearing-In Ceremony – 2 tickets
  9 Vanetik stated that “This is the VIP package that we bought. There are corp VIP
 10 packages as well. I will review everything tonight and will connect with you
 11 tomorrow am or this evening (your am).”
 12        32.    Fuks asked for confirmation that the events Vanetik had listed were in
 13 fact what Fuks had purchased with the VIP package. Vanetik responded: “Yes.
 14 And a few extras.”
 15        33.    Fuks asked about the extras, and also stated that he had been told he
 16 had bad seats.
 17        34.    Vanetik asked who told Fuks that, and said it made no sense. He also
 18 then told Fuks that he was getting a $250,000 package for the discounted price of
 19 $200,000.
 20        35.    Vanetik than told Fuks the extras he would receive included certain
 21 congressional events and placement during events.
 22        36.    Vanetik then stated: “You obviously get more with more money - but I
 23 think a million may be wasteful. If your goal is to have a nice time and get good pics
 24 this is the range.”
 25        37.    On January 9, 2017, Vanetik messaged Fuks about the payment Mr.
 26 Fuks had made for the inauguration package, stating: “Pavel - next several days
 27 need to have BEM Global sign a note for funds transferred. Otherwise, you will
 28 need to send 80k to covet [sic] taxes. This is a priority. This saves you 80k and 50k

                                               6                                 COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 7 of 17 Page ID #:7



  1 from the package you are getting.”

  2         38.    Vanetik also messaged Fuks to recommend additional events, such as a
  3 breakfast with 10 to 12 senators for $20,000 per person, an unidentified event with
  4 Congressman Ed Royce for $20,000 per person, and exclusive events hosted by the
  5 Republican Party of New York for at least $35,000 per person.
  6         39.    Vanetik then told Fuks that to have a better chance of meeting up with
  7 the president-elect, Fuks would need to pay an additional $350,000, but that the cost
  8 “may be a bit more or less depending on who it is negotiated.” Vanetik further
  9 stated: “You need to be prepared to spend money to get access at events like this.
 10 Otherwise, to just have a fun time, you are all set.”
 11         40.    At the last minute, Vanetik told Fuks that there were numerous changes
 12 to the program and huge amounts of money coming in for the events. Vanetik did
 13 not explain.
 14         41.    On January 15, 2017, Vanetik messaged Fuks and said “Hi pavel. I
 15 should have final schedule sent to me today. Will forward it to you. I will be leaving
 16 for DC tomorrow.”
 17         42.    Two days later, when Vanetik still hadn’t sent the schedule, Fuks asked
 18 where it was. Vanetik responded: “Hey Pavel. I just arrived to DC. I am waiting for
 19 a revised one. There is a problem with dinner. Trying to fix it... should have it in am.
 20 What time are you flying in?”
 21         43.    After finding out when Fuks was arriving in Washington, DC, Vanetik
 22 said “I will send you schedule in about an hour or so. We got f***ed on the dinner. I
 23 am working on fixing it. I hate this Inauguration. It is nothing but headaches. It
 24 would be better if you came tomorrow or today.”
 25         44.    For the morning of the inauguration, Vanetik had promised to have
 26 Fuks picked up and taken to the inauguration in Congressman Dana Rohrabacher’s
 27 car. The car never came.
 28         45.    So Fuks and his party started out walking in the rain to try to see the

                                                7                                   COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 8 of 17 Page ID #:8



  1 inauguration. But the streets were very crowded, and when they finally approached

  2 an access point, they were not allowed to come through because they did not have
  3 passes. So Fuks and his party ended up returning to their hotel where they watched
  4 the inauguration ceremony on television at the hotel bar.
  5        46.    Later that day, Fuks sent Vanetik a picture of friends who had attended
  6 balls that Fuks had understood would be part of the VIP treatment, and said: “These
  7 are my friends, they attended a real ball yesterday and we did some f**king s**t for
  8 suckers.”
  9        47.    Vanetik blamed Fuks: “You missed several big events.”
 10        48.    Fuks asked Vanetik to let him know when would be a convenient time
 11 to discuss a refund. Vanetik promised he would return the funds within a week or
 12 two. He never did.
 13        49.    Fuks continued to message Vanetik asking him whether he had
 14 refunded Fuks’s money. Vanetik pinned the blame on others and said he needed a
 15 little more time.
 16        50.    Fuks asked Vanetik to let him know who Vanetik had dealt with, and
 17 that Fuks would contact them himself.
 18        51.    On March 8, 2017, Fuks again requested an update from Vanetik.
 19        52.    Vanetik responded the next day stating: “Hi Pavel. Hope you are well.
 20 I had forwarded a letter from (I assume your in house lawyer) to the principals. They
 21 should be responding shortly. The company that invoiced your firm is subject to an
 22 NDA, which prevents us from disclosing the actual agreements with third parties.
 23 The position of the PR firm (Meadowood PR) is that it fulfilled its obligations to me
 24 (and you). In turn, I had forwarded to you a modified schedule, which you did not
 25 object to. I was also told much has changed and the meetings had started on 16th. I
 26 had shared this with you. I understand that you felt let down, and I was also very
 27 uncomfortable. Notwithstanding any of this, I believe that I could negotiate a
 28 preemptive settlement where you may get sufficient value for your money, and

                                              8                                  COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 9 of 17 Page ID #:9



  1 avoid further aggravation. This would be my recommendation. Of course, what you

  2 do is up to you. I had briefly explained this to Dima, the person that was involved in
  3 the process of wiring funds. Lets wait to see their response to your letter, and let me
  4 know how you want proceed. Other than negotiating another public relations type
  5 deal, I don't know how much I will be able to do.”
  6         53.   The purported public relations firm referenced by Vanetik appears to be
  7 a fake company that Vanetik himself created. There is a website for a Medowood
  8 Public Relations. The site has all the hallmarks of a fake, front website. Much of
  9 the text in the About Us section was lifted from the website of Sierra Nevada
 10 Chapter of the Public Relations Society of America. Other text was lifted from
 11 other public relations firm websites. Each of the “Services We Offer” links on the
 12 site goes to a blank page.
 13         54.   The address listed for Medowood PR on its website is 8200 Wilshire
 14 Blvd., Suite 400, Beverly Hills, CA 90211. That address is used by numerous
 15 entities, and other than having the address on its website, there is no evidence of a
 16 Medowood PR at that location. Nor is there any business entity registered in
 17 California with “Medowood” in its name.
 18         55.   Vanetik has used an entity named Medowood Management, LLC for
 19 Foreign Agent Registration Act filings with the United States Department of Justice.
 20 Vanetik identified himself as an officer and vice-president of Medowood
 21 Management LLC, which lists its “corporate office” as being in Cheyenne,
 22 Wyoming. The company’s Wyoming incorporation documents originally date back
 23 to Dec. 10, 2014, when Medowood’s principal office was in Suite 609 at an address
 24 in California. The “suite” was actually a mailbox in a UPS store. Less than a month
 25 after its December 2014 incorporation, Medowood changed agents and addresses. In
 26 fact, it has changed agents and/or moved offices seven times in just over three years,
 27 according to Wyoming records.
 28

                                               9                                  COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 10 of 17 Page ID #:10



   1          56.   With one of his FARA filings, Vanetik attached a consulting contract
   2 stating that in the opening paragraph that it was between “Meadowood Public
   3 Affairs” as the consultant and Rybalka Sergeii as the client. But in the signature
   4 block, the consultant was identified as Medowood Management, LLC, and there
   5 appears to be no record of any “Meadowood Public Affairs” in California or
   6 elsewhere.
   7          57.   Another month went by with no resolution. Fuks once again pressed
   8 Vanetik on the return of his money and the documentation that supported Vanetik’s
   9 story.
  10          58.   Vanetik responded on April 8, 2017, and said “I mentioned to you in an
  11 earlier text that the PR firm that arranged the consulting services is taking the
  12 position that they performed. They sent me the revised schedule which I had
  13 forwarded to you weeks before your arrival. The agreement with them has a
  14 confidentiality clause, but I can send it redacted based on communication from
  15 them. I believe that if I approach them and press for an accommodation in kind (by
  16 way of service), they may agree just to salvage good will with me. This may be the
  17 best solution. I have a few ideas re all of this. It is up to you, but we should try to
  18 talk or meet up in London or europe before I return to US to strategize.”
  19          59.   Fuks reminded Vanetik that Vanetik had promised to contact the people
  20 who had deceived them and give Fuks a copy of the contract for the tickets. But
  21 another month went by without anything from Vanetik. Fuks asked again when he
  22 was going to get his $200,000 back.
  23          60.   Vanetik responded: “So now you crossed the line. Get this straight: I
  24 do not owe you or Vitaly any money. In fact, you owe us for the meetings in Rome
  25 and subsequent work. My friends and colleagues in Wahington [sic], DC are taking
  26 your threats very seriously, and will likely cooperate with our authorities as things
  27 progress. This is our last direct communication. If you have anything else to say,
  28 direct it to Leonid Wolff [sic]. I understand you have a relationship with him, and he

                                                 10                                   COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 11 of 17 Page ID #:11



   1 is happy to address whatever claims you purport to have.”

   2          61. Vanetik’s invocation of Leonid Wulf’s name was apparently intended
   3 to suggest Vanetik had connections with Russian and Ukrainian mobsters and
   4 contract killers so as to intimidate Fuks into backing down. Wulf is a notorious
   5 Ukrainian native who emigrated to Israel and became a citizen there and reportedly
   6 had ties to Russian and Ukrainian organized crime. In 1998, Ukraine’s State
   7 Security Service barred Wulf from entering Ukraine, believing him to be a member
   8 of a professional organized criminal group suspected of carrying out contract
   9 killings in the Odessa, Kyiv, and Dnipropetrovsk region.
  10          62. Vanetik and Fuks subsequently spoke on the phone, and Vanetik again
  11 threatened Fuks, telling Fuks that he could have his powerful friends in Washington,
  12 DC cancel his United States visa. Soon after this threat from Vanetik, Fuks’s visa
  13 was canceled and he received a five-year travel ban.
  14         63.   Unbeknownst to Fuks at the time of these events, Vanetik has a history
  15 of fraudulent conduct.
  16         64.   Vanetik and his father, Anatoly Vanetik, were involved with a number
  17 of interrelated companies in the business of oil exploration in Russia. Vanetik
  18 approached his friend, Elliot Broidy, about investing in one of those companies,
  19 Terra Resources (Terra). Broidy agreed to invest $750,000, with the written
  20 agreement his investment would go only to efforts to start production on the oil
  21 wells. Farmers & Merchants Trust Company (F&M Trust) was the trustee and
  22 administrator of the simplified employee pension plan (SEP) for Broidy’s individual
  23 retirement account (IRA). Broidy invested through F&M Trust, which acquired
  24 stock in Terra. Broidy later learned that his investment had not been used in
  25 connection with the oil wells, but had instead been used to pay off Vanetik’s and his
  26 father’s preexisting debts.
  27         65.   After Vanetik and his father failed to return the money, F&M Trust
  28 filed suit in California court against Vanetik and his father for breach of written and

                                                11                                 COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 12 of 17 Page ID #:12



   1 oral contracts and for fraud. A jury found in favor of F&M Trust on all causes of

   2 action.
   3         66.   Vanetik sought a new trial. The trial court rejected that request, noting
   4 the Vanetiks’ use of a series of shell companies to “insulate themselves.” The trial
   5 court further stated that “[Vanetik and his father] were the artful puppeteers who
   6 masterminded the scam that relieved the plaintiff of $750,000. That money was
   7 used to personally enrich [Vanetik and his father] and enable them to travel the
   8 world trolling for more big fish.”
   9         67.   On appeal, the Court of Appeal for the Fourth Appellate District
  10 affirmed, finding “substantial evidence supported the jury’s verdict against Vanetik
  11 and his father on the claims for breach of written contract, breach of oral contract,
  12 and fraud.”
  13         68.   But in an effort to avoid the punitive damages award against them,
  14 Vanetik and his father claimed that they didn’t have the money to make good on the
  15 civil penalties. Vanetik’s lawyers said Vanetik International had $9,600 in its bank
  16 account and that Vanetik had just $282 in his own account. Vanetik’s lawyers also
  17 disclosed that another Vanetik-linked company, Archer Resources, owed $62,428.74
  18 on a 2008 Bentley that Vanetik drove around California. Documents introduced
  19 during the appeal also showed that the American Express card Vanetik used for the
  20 oil venture was also used to purchase a $57,000 watch and pay almost $6,000 to a
  21 tailor. American Express has sued Vanetik for nonpayment of bills totaling more
  22 than $181,000.
  23         69.   McClatchy has published several articles concerning Vanetik.
  24         70.   McClatchy concluded that Vanetik had misrepresented his academic
  25 history. As one example, Vanetik boasted that he was “class valedictorian” when he
  26 graduated from the University of California, Berkeley, in 1991, and claimed to have
  27 “graduated from the Anderson Business School at UCLA where he studied
  28 management.” But according to McClatchy, a list provided by Berkeley of winners

                                                12                                 COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 13 of 17 Page ID #:13



   1 of its University Medal for the last 146 years (Berkeley’s equivalent of a

   2 valedictorian) doesn’t include Vanetik’s name for 1991 or any other year, and
   3 officials for UCLA said there are no enrollment records for Vanetik and that he did
   4 not get an MBA degree there. He did attend an executive program in 1991, which
   5 gave a certificate to participants taking one class per week over a period of months.
   6        71.    McClatchy also interviewed Geoffrey Fiala, a director of a company
   7 incorporated in 1999 by Vanetik in Nevada called OnePoint, Inc. Fiala said the
   8 company was envisioned as a dating website, with computer programmers based in
   9 Russia, and that he and other investors put in money, but the money that went in
  10 never resulted in a finished product, and the project fell apart around the time many
  11 tech companies cratered in 2000 and 2001. Fiala said: “My impression of him was
  12 he had this aura of wealth and connections in Eastern Europe, and that’s why were
  13 like, ‘he has some connections to power’.” Fiala said about Vanetik: “Everything I
  14 was involved in with him went south.” McClatchey stated that another director
  15 confirmed Fiala’s account but declined comment.
  16        72.    McClatchy also reported on Alon Stivi’s business dealings with
  17 Vanetik. Stivi said that he and Vanetik partnered in 2005 on a Vanetik-registered
  18 LLC called Fearless Unlimited, Inc., and that Vanetik “did not follow up on his
  19 promises of promoting it and funding it. It was never active.” Stivi also said that he
  20 armored a high-end Mercedes Benz for Vanetik, only to see it sold to someone else
  21 and exported to Russia. According to Stivi, Vanetik never paid him for the work.
  22        73.    It was also reported that Vanetik had donated $1,000 to Gavin
  23 Newsom’s campaign for Governor of California in June 2018, and that after
  24 learning about Vanetik and his conduct, the campaign returned the contribution.
  25        74.    Vanetik also boasts about a private foundation bearing his name that he
  26 says he founded “to inspire and create positive change across multiple disciplines.”
  27 The Facebook page for Vanetik’s foundation states that it’s a non-profit, but the
  28 foundation cannot be found when searching the IRS tax-exempt organization

                                               13                                  COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 14 of 17 Page ID #:14



   1 database, ProPublica, GuideStar, Charity Navigator, and Charity 101 Check.

   2               FIRST CAUSE OF ACTION - PROMISSORY FRAUD
   3         75.   Plaintiff refers to, and incorporates herein by reference, all preceding
   4 paragraphs.
   5         76.   Defendant Vanetik made a promise to Fuks that he would obtain a VIP
   6 package to the 2017 U.S. presidential inauguration.
   7         77.   At the time Defendant Vanetik made the promise, he had no intention
   8 of performing it.
   9         78.   Defendant Vanetik’s promise was made with the intention to induce
  10 Fuks to pay Vanetik $200,000.
  11         79.   Fuks relied on Defendant Vanetik’s promise, and in reliance on
  12 Vanetik’s promise, Fuks paid Vanetik $200,000 and incurred several thousands of
  13 dollars in expenses to travel to Washington, DC for the inauguration.
  14         80.   Defendant Vanetik failed to perform as promised.
  15         81.   Defendant Vanetik’s failure to perform caused Fuks damages in the
  16 amount of $200,000 plus several thousands of dollars in expenses to travel to
  17 Washington, DC for the inauguration.
  18         82.   Because Vanetik’s fraudulent conduct was done in bad faith, Fuks is
  19 entitled to an award of punitive damages against Vanetik.
  20   SECOND CAUSE OF ACTION - INTENTIONAL MISREPRESENTATION
  21         83.   Plaintiff refers to, and incorporates herein by reference, all preceding
  22 paragraphs.
  23         84.   Defendant Vanetik represented to Fuks that he could obtain for Fuks a
  24 VIP package for the 2017 U.S. presidential inauguration that included top briefings
  25 tickets to inaugural ball, and, most likely, photo opportunities.
  26         85.   Defendant Vanetik’s representations concerning the package he could
  27 obtain for Fuks were false.
  28         86.   Defendant Vanetik knew that his representations were false at the time

                                                14                                  COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 15 of 17 Page ID #:15



   1 he made them.

   2        87.    Defendant Vanetik intended that Fuks would rely on his representations
   3 that concerning the VIP inauguration packages and that his representations would
   4 induce Fuks to send him $200,000.
   5        88.    Fuks reasonably relied on Defendant’s representations and sent Vanetik
   6 $200,000 to purchase the VIP inauguration package and to incur travel expenses to
   7 visit Washington, DC for the inaugural
   8        89.    Defendant Vanetik’s intentional misrepresentations caused Fuks harm
   9 in the form of the $200,000 he sent to Vanetik, the expenses he incurred traveling to
  10 Washington, DC, and embarrassment.
  11              THIRD CAUSE OF ACTION - BREACH OF CONTRACT
  12        90.    Plaintiff refers to, and incorporates herein by reference, all preceding
  13 paragraphs.
  14        91.    Defendant Vanetik contracted with Fuks to sell him a VIP inaugural
  15 package for $200,000.
  16        92.    Pursuant to the contract, Fuks sent Vanetik $200,000 as consideration
  17 for the VIP inaugural package.
  18        93.    Defendant Vanetik accepted the $200,000 from Fuks as consideration
  19 for the VIP inaugural package, but failed to perform and thus breached the parties’
  20 contract when he failed to deliver to Fuks the VIP inaugural package.
  21        94.    Despite failing to deliver, Defendant Vanetik refused to refund the
  22 purchase price, and thus Vanetik’s breach caused Fuks damages amounting to at
  23 least $200,000.
  24                   FOURTH CAUSE OF ACTION - CONVERSION
  25        95.    Plaintiff refers to, and incorporates herein by reference, all preceding
  26 paragraphs.
  27        96.    Fuks provided $200,000 of his own money to Vanetik for the purpose
  28 of purchasing a VIP inaugural package for Fuks.

                                                15                                  COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 16 of 17 Page ID #:16



   1         97.   Vanetik did not purchase the VIP inaugural package for Fuks.
   2         98.   Fuks demanded the return of his $200,000.
   3         99.   Vanetik has refused to return the $200,000 to Fuks, and has thus
   4 unlawfully retained the property of Fuks.
   5               FIFTH CAUSE OF ACTION - UNJUST ENRICHMENT
   6         100. Plaintiff refers to, and incorporates herein by reference, all preceding
   7 paragraphs.
   8         101. Fuks provided $200,000 of his own money to Defendant Vanetik for
   9 the purpose of purchasing a VIP inaugural package for Fuks.
  10         102. Defendant Vanetik did not purchase the promised VIP inaugural
  11 package for Fuks.
  12         103. Fuks demanded that Defendant Vanetik return his $200,000.
  13         104. Defendant Vanetik has refused to return the $200,000 to Fuks and has
  14 instead retained the $200,000 for his own use and benefit.
  15         105. Defendant Vanetik’s retention of the $200,000 under these
  16 circumstances is unjust.
  17    SIXTH CAUSE OF ACTION - UNLAWFUL, UNFAIR AND DECEPTIVE
  18          BUSINESS PRACTICES (Cal. B&P Code Section 17200 et seq.)
  19         106. Plaintiff refers to, and incorporates herein by this reference, all
  20 preceding paragraphs.
  21         107. Defendant Vanetik has engaged in unlawful business acts and practices.
  22 Such acts and practices constitute unfair business practices in violation of California
  23 Business and Professions Code section 17200 et seq.
  24         108. In particular, Defendant Vanetik has engaged in unlawful business acts
  25 and practices by misrepresenting the character and nature of his business in violation
  26 of California Business & Professions Code section 17505, by falsely claiming he had
  27 the ability to obtain VIP packages for the 2017 U.S. presidential inauguration.
  28         109. Defendant Vanetik’s misrepresentations about the character and nature

                                                16                                  COMPLAINT
Case 8:19-cv-01212-JVS-JDE Document 1 Filed 06/18/19 Page 17 of 17 Page ID #:17



   1 of his business was intended to induce Fuks into agreeing to send $200,000 to

   2 Vanetik in exchange for a VIP package that Vanetik knew he could not and would
   3 not deliver.
   4        110. Defendant Vanetik made these misrepresentations and misleading
   5 statements directly to Fuks through text messages.
   6        111. As a direct and proximate result of Defendant Vanetik’s conduct, Fuks
   7 has been harmed. Among other things, Fuks paid money to Defendant Vanetik for
   8 tickets and services that were not delivered. Accordingly, Fuks is entitled to
   9 restitution and other remedies under the UCL statute.
  10        112. Plaintiff Fuks also seeks and is entitled to costs, expenses, and all other
  11 remedies permitted by law.
  12                                          PRAYER
  13        WHEREFORE, Plaintiff prays for judgment as follows:
  14        1.      For compensatory damages according to proof;
  15        2.      For restitution and any other monetary relief permitted by law;
  16        3.      For costs and expenses;
  17        4.      For punitive damages, including pursuant to California Civil Code
  18                section 3294;
  19        5.      For pre-judgment and post-judgment interest, according to law;
  20        6.      For reasonable attorney’s fees; and
  21        7.      For such other and further relief as the Court may deem just and proper.
  22                                JURY TRIAL DEMANDED
  23        Plaintiff demands a jury trial on all issues so triable.
  24 Dated: June 18, 2019                             DENTONS US LLP
  25
  26
                                                      By: s/Jae K. Park
  27                                                     Jae K. Park
  28                                                  Attorneys for Plaintiff Pavel Fuks

                                                 17                                   COMPLAINT
